Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

3.	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed June 15, 2022 is acknowledged.
-	Claim(s) 1, 5, 7, 8, 11, 14 is/are amended
-	Claim(s) 4, 6 is/are canceled
-	Claim(s) 1-15 is/are pending in the application.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al, U.S. Patent Publication No. 20140104259 in view of Wurzel et al, U.S. Patent Publication No. 20120188287 and Hwangbo, U.S. Patent Publication No. 20190096320.
Consider claim 1, Oh teaches an organic light emitting diode (OLED) display device comprising: an OLED panel (see Oh figure 2, element 110); 

a power supply configured to supply a current to the OLED panel (see Oh figure 2, PL1, PL2 and paragraphs 0035-0036 where first driving power is supplied to PL1 and second driving power is supplied to PL2); 

a controller configured to control a maximum value of the current, which is supplied to the OLED panel, to be a current limit value or smaller (see Oh figure 2, element 136 and paragraph 0053 where the controller 136 controls at least one of the conversion data (DATA) and the plurality of reference gamma voltages (RGV) used for converting the conversion data (DATA) into the data signal (Vdata) on the basis of the conversion data (DATA) and the temperature data (TD) when the data signal (Vdata) is controlled so as to make the current consumption of the display panel 110 to be lower than the preset current limit value); and 

a temperature sensor configured to sense a temperature of the OLED panel (see Oh figure 2, element 120).

Oh is silent regarding wherein the controller is configured to: change the current limit value depending on the temperature of the OLED panel.  In the same field of endeavor, organic light emitting display, Wurzel teaches that high-temperature operation can degrade the performance of displays by shortening lifetime and causing color shifts (see Wurzel paragraph 0004).  Further Wurzel teaches controlling drive power to light-emitting diodes so as to minimize undesirable color shifts and preserve display lifetimes (see Wurzel paragraphs 0011-0014, 0042-0046 where device 10 may, for example, establish a maximum drive power value based on the current temperature. The maximum drive power value at temperatures above room temperature can be lower, for example, than the maximum drive power level at temperatures at or below room temperature.)  One of ordinary skill in the art would have been motivated to have modified Oh to have set different maximum drive power levels based on current temperatures so as to preserve display lifetimes.

Oh/Wurzel is silent regarding a cooling temperature of the OLED panel, which is a temperature of the OLED panel, which is sensed by the temperature sensor when the OLED display device is powered on after being powered off for a specific time.

In a related field of endeavor, afterimage compensation of organic light emitting display, Hwangbo teaches that when a screen is turned off a cooling time is required to ensure that accurate afterimage compensation may be performed.  One of ordinary skill in the art with benefit of Hwangbo’s teaching would readily infer that a temperature of a device prior to initial use would correspond to an initial cooled temperature.  One of ordinary skill in the art with benefit of Hwangbo’s teachings would also readily infer that use of the display without sufficient cooling time would cause the display to have an increased temperature corresponding to an initial warm temperature (see Hwangbo figures 10, 11a-11f and paragraphs 0008-0009, 0250-0251).  Therefore, one of ordinary skill in the art would have been motivated to have further modified Oh/Wurzel with the teachings of Hwangbo to have provided appropriate maximum drive power based on a temperature of a device at a turn on time including an appropriate maximum drive power based on temperature at turn on with respect to an initial cool temperature and/or an initial warm temperature so as to preserve display lifetime.  Incorporation of the teachings of Hwangbo with Oh/Wurzel would have resulted in a device further comprising acquire a cooling temperature that includes a temperature of the OLED panel, which is sensed by the temperature sensor when the OLED display device is powered on after being powered off for a specific time (see Oh figure 2, element 120 and Hwangbo figures 10, 11a-11f and paragraphs 0008-0009, 0250-0251); and set the current limit value to a different value depending on the cooling temperature (see Wurzel paragraphs 0011-0014, 0042-0046 where device 10 may, for example, establish a maximum drive power value based on the current temperature. The maximum drive power value at temperatures above room temperature can be lower, for example, than the maximum drive power level at temperatures at or below room temperature.).

Consider claim 2, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 1 and further teaches wherein the controller is configured to: change the current limit value, when the temperature exceeds a set temperature (see Wurzel paragraphs 0011-0014, 0042-0046 where device 10 may, for example, establish a maximum drive power value based on the current temperature. The maximum drive power value at temperatures above room temperature can be lower, for example, than the maximum drive power level at temperatures at or below room temperature.).

Consider claim 3, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 2 and further teaches wherein the controller is configured to: set the current limit value to a first current value, when the temperature is equal to or lower than the set temperature, and set the current limit value to a current value smaller than the first current value, when the temperature exceeds the set temperature (see Wurzel paragraphs 0011-0014, 0042-0046 where device 10 may, for example, establish a maximum drive power value based on the current temperature. The maximum drive power value at temperatures above room temperature can be lower, for example, than the maximum drive power level at temperatures at or below room temperature.).

Claim 4 canceled

Consider claim 5, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 1 and further teaches wherein the controller is configured to: set the current limit value to be smaller, as the cooling temperature is increased (see Wurzel paragraphs 0011-0014, 0042-0046 where device 10 may, for example, establish a maximum drive power value based on the current temperature. The maximum drive power value at temperatures above room temperature can be lower, for example, than the maximum drive power level at temperatures at or below room temperature.).

Claim 6 canceled

Consider claim 7, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 1 and further teaches wherein the controller is configured to: set the current limit value to a first current, when the temperature is equal to or lower than a set temperature (see Oh figure 16 where between 20-70 degrees current limit is ~10A); 

set the current limit value to a second current value smaller than the first current value, when the temperature exceeds the set temperature and when the cooling temperature is equal to or lower than a first temperature (see Wurzel paragraph 0046 where maximum drive power value at temperatures above room temperature can be lower, for example, than the maximum drive power level at temperatures at or below room temperature and Hwangbo figures 10, 11a-11f and paragraphs 0008-0009, 0250-0251 where for example cooling temperature is equal to or lower than a first temperature may correspond to an initial cool temperature); and 

set the current limit value to be a third current value smaller than the second current value, when the temperature exceeds the set temperature and when the cooling temperature exceeds the first temperature (see Wurzel paragraph 0046 where maximum drive power value at temperatures above room temperature can be lower, for example, than the maximum drive power level at temperatures at or below room temperature and Hwangbo figures 10, 11a-11f and paragraphs 0008-0009, 0250-0251 where for example cooling temperature exceed the first temperature may correspond to an initial warm temperature).

Consider claim 8, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 1 and further teaches wherein the controller is configured to: acquire, as the cooling temperature, a temperature of the OLED panel, which is sensed by the temperature sensor when a status of the power is changed to the on status from an off status (see Hwangbo figures 10, 11a-11f and paragraphs 0008-0009, 0250-0251).

Consider claim 9, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim of claim 8 and further teaches wherein the controller is configured to: update the cooling temperature with a temperature of the OLED panel, which is sensed by the temperature sensor right after the status of the power is changed to the on status, when the status of the power is the off status for a specific time or more before the status of the power is the on status (see Hwangbo figures 10, 11A-11F and paragraphs 0008-0009, 0250-0251 i.e. temperature of a device prior to initial use would correspond to an initial cooled temperature); and 

maintain the cooling temperature to a cooling temperature, which is previously obtained, when the status of the power is the off status for less than the specific time before the status of the power is changed to the on status (see Hwangbo figures 10, 11A-11F and paragraphs 0008-0009, 0250-0251 i.e. display without sufficient cooling time would cause the display to have an increased temperature corresponding to an initial warm temperature).

Consider claim 10, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 1 and further teaches wherein the temperature of the OLED panel includes an average temperature of the OLED panel, which is sensed by the temperature sensor for a predetermined time (see Oh paragraph 0071 where averaged temperature is disclosed).

Consider claim 11, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 1 and further teaches wherein the controller is configured to: acquire a current limit gain based (see Oh paragraph 0056 where current limit gain value (CLG) for controlling the current consumption of the display panel 110 to be lower than the preset current limit value on the bases of the input data (RGB) and the aforementioned temperature data (TD)) on the cooling temperature of the OLED panel (see Hwangbo figures 10, 11A-11F and paragraphs 0008-0009, 0250-0251); and 

set the current limit value based on the current limit gain (see Oh paragraph 0056 where current limit gain value (CLG) for controlling the current consumption of the display panel 110 to be lower than the preset current limit value on the bases of the input data (RGB) and the aforementioned temperature data (TD)).

Consider claim 12, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 11 and further teaches wherein the controller is configured to: change the current limit value to a current value smaller than a first current value based on the current limit gain, when the temperature exceeds a set temperature (see Oh paragraph 0056 where current limit gain value (CLG) for controlling the current consumption of the display panel 110 to be lower than the preset current limit value on the bases of the input data (RGB) and the aforementioned temperature data (TD)); and 

re-change the current limit value to the first current value, when the temperature is re-sensed to a temperature equal to or lower than the set temperature (see Oh paragraph 0056 where current limit gain value (CLG) for controlling the current consumption of the display panel 110 to be lower than the preset current limit value on the bases of the input data (RGB) and the aforementioned temperature data (TD)).

Consider claim 13, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 11 and further teaches wherein the controller is configured to: maintain the current limit gain regardless of whether the current limit value is changed (see Oh paragraph 0077 where calculates the current limit gain value (CLG) by the selected reference temperature compensation gain value. In this case, the reference temperature compensation gain values corresponding to the frame current value (Fc) which is smaller than the preset current limit value and is selected from the plurality of frame current values (Fc) may be determined to the values which does not increase or decrease the frame current value (Fc), for example, "l". Meanwhile, the reference temperature compensation gain values corresponding to the frame current value (Fc) which is larger than the preset current limit value and is selected from the plurality of frame current values (Fc) may be determined to the values which are reflected to make the frame current value (Fc) be lower than the preset current limit value, for example, the values which are obtained by dividing the current limit value by the frame current value (Fc)).

Consider claim 14, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 1 and further teaches further comprising: a user input interface configured to receive whether a current limit changing function is set, wherein the controller is configured to: change the current limit value based on the temperature of the OLED panel when the current limit changing function is turned on (see Oh paragraph 0078 where reference current consumption value may be set according to a luminance value of the display panel 110, wherein the luminance value is preset by a user.).

Consider claim 15, Oh as modified by Wurzel and Hwangbo teaches all the limitations of claim 14 and further teaches wherein the controller is configured to: fix the current limit value regardless of the temperature, when the current limit changing function is turned off (see Oh paragraph 0078 where current consumption of the display panel 110 does not exceed the current limit value even though the temperature is changed, whereby the current consumption is constantly controlled to the reference current consumption value; reference current consumption value may be set according to a luminance value of the display panel 110, wherein the luminance value is preset by a user.).

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the teachings of Hwangbo to compensate based on a sufficient cooling time being reached is not analogous to setting a current limit value depending on a cooling temperature that includes a temperature sensed when the OLED display device is powered on after being powered off for a specific time, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It is respectfully submitted that given the level of skill of the ordinary workman in the art of image display devices, as evidenced by the references cited in the instant application, one of ordinary skill could readily infer that a temperature of a device prior to initial use would correspond to an initial cooled temperature.  One of ordinary skill in the art with benefit of Hwangbo’s teachings would also readily infer that use of the display without sufficient cooling time would cause the display to have an increased temperature corresponding to an initial warm temperature. Therefore, with the teachings of Hwangbo, one of ordinary skill would clearly understand that a device that has been turned off to sufficiently cool to an initial cooled temperature would have a different temperature than a device that has been turned off for a less than sufficient time such that it would have an initial warm temperature.  Incorporation of this knowledge with Oh/Wurzel would readily render the claimed features obvious as discussed in the rejection above because Oh/Wurzel teaches detecting temperature and providing an appropriate current limit based on a sensed temperature. To argue otherwise, is to assume an unsupportably low evaluation of the skill of the ordinary workman.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al, U.S. Patent Publication No. 20190088199 (OLED voltage driver with current-voltage compensation), Lin et al, U.S. Patent Publication No. 8704463 (column 3, lines 55-65).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625